Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 AUGUST 31, 2007. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission File No. 1-7848 LAZARE KAPLAN INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 13-2728690 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 19 West 44 th Street, New York, NY (Address of principal executive offices) (Zip Code) 972-9700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of August 31, 2007, 8,259,300 shares of the registrant's common stock were outstanding. LAZARE KAPLAN INTERNATIONAL INC. Index Part I. Financial Information Page Item 1. Financial Statements (Unaudited) Consolidated statements of operations 3 Three months ended August 31, 2007 and 2006 Consolidated balance sheets 4 August 31, 2007 and May 31, 2007 Consolidated statements of cash flows 5 Three months ended August 31, 2007 and 2006 Notes to consolidated financial statements 6 - 12 Item 2. Management's Discussion and Analysis of Financial 13 - 17 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure of Market Risk 18 Item 4. Controls and Procedures 18 Part II. Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 5. Other Information 20 Item 6. Exhibits and Reports on Form 8-K 20 Signature 21 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share and per share data) Three Months Ended August 31, (unaudited) Net sales $ $ Cost of Sales Selling, general and administrative expenses Equity in income of joint ventures ) ) Interest expense, net of interest income Income / (loss) before income taxes ) Income tax provision / (benefit) ) NET INCOME / (LOSS) $ $ ) EARNINGS / (LOSS) PER SHARE Basic earnings / (loss) per share $ $ ) Average number of shares outstanding during the period Diluted earnings / (loss) per share $ $ ) Average number of shares outstanding during the period assuming dilution 8,321,797 8,197,259 See notes to consolidated financial statements. 3 CONSOLIDATED BALANCE SHEETS (In thousands, except share data) August 31, May 31, (Unaudited) (Audited) 2007 2007 Assets CURRENT ASSETS: Cash and cash equivalents $ 6,418 $ 7,869 Accounts and notes receivable, net 120,385 133,989 Inventories, net Rough stones 18,755 14,300 Polished stones 93,897 97,767 Total inventories 112,652 112,067 Prepaid expenses and other current assets 7,736 10,750 Deferred tax assets-current 1,957 1,989 TOTAL CURRENT ASSETS 249,148 266,664 Other non-current assets, net 13,918 14,085 Deferred tax assets, net 9,408 9,534 $ $ Liabilities and Stockholders' Equity CURRENT LIABILITIES: Accounts payable and other current liabilities $ 67,218 $ 75,690 Current Portion of long-term debt 73,050 85,536 TOTAL CURRENT LIABILITIES 140,268 161,226 Long-term debt 38,673 36,060 TOTAL LIABILITIES 178,941 197,286 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, par value $.01 per share: Authorized 1,500,000 shares; no shares outstanding   Common stock, par value $1 per share Authorized 12,000,000 shares; issued 8,946,845 at August and May 2007, respectively 8,947 8,947 Additional paid-in capital Cumulative translation adjustment ) ) Retained earnings Less treasury stock at cost; 687,545 shares at August and May 2007 (5,598 ) (5,598 ) TOTAL STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended August 31, (unaudited) 2007 2006 Cash Flows From Operating Activities: Net income / (loss) $ $ ) Adjustments to reconcile net income to net cash provided by / (used in) operating activities: Depreciation and amortization Provision for uncollectible accounts (9 ) 67 Compensation expense - noncash  31 Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable ) Rough and Polished inventories ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable and other current liabilities ) ) Net cash provided by / (used in) operating activities ) Cash Flows From Investing Activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Increase / (decrease) in borrowings ) Proceeds from exercise of stock options  4 Net cash provided by / (used in) financing activities ) Effect of foreign currency translation adjustment ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ( Unaudited) 1. Interim Financial Reporting This financial information has been prepared in conformity with the accounting principles and practices reflected in the financial statements included in the annual report filed with the Securities Exchange Commission for the preceding fiscal year. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly Lazare Kaplan International Inc.'s operating results for the three months ended August 31, 2007 and 2006 and its financial position as of August 31, 2007. The balance sheet at May 31, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Companys annual report on Form 10-K for the year ended May 31, 2007. The operating results for the interim periods presented are not necessarily indicative of the operating results for a full year. In this discussion, the years 2008 and 2007 refer to the fiscal years ended May 31, 2008 and May 31, 2007, respectively. 2. Accounting Policies Sales arrangements with customers: The Companys polished diamond and diamond jewelry customers consist primarily of wholesale and retail clients. The Companys rough diamond customers consist primarily of rough diamond cutters. The Company generally ships polished diamond inventory to customers subject to verification of the diamond particulars. The Companys policy is to recognize revenue when title and risk of ownership have passed to the buyer, the earnings process is complete and the sale price is fixed and determinable.
